Nichols, Chief Justice.
The appellee brought a contempt citation against her former husband for failure to pay an award of attorney fees made a part of the final divorce decree. The appellant contends that the award is not alimony, but an award to the attorney, which is dischargeable in bankruptcy.
In White v. Bowen, 223 Ga. 94, 98 (153 SE2d 706) (1967), this court held: "The judgment for attorney’s fees *624is in favor of the wife, or will be construed as being in her favor, and such judgment cannot be enforced by the attorney in his own name by writ of fieri facias (Code § 39-104), or by attachment for contempt.” Attorney fees are awarded as a part of temporary alimony for the purpose of enabling the wife to contest the issues, whether done in a temporary hearing or by the final decree. Code § 30-202.
Submitted March 16, 1976
Decided April 6, 1976.
Carr, Wadsworth, Abney & Tabb, Benjamin C. Abney, for appellant.
Mary Brock Kerr, for appellee.
The trial court did not err in its findings that the award of attorney fees was an award of alimony and was not subject to discharge in bankruptcy, or in finding the appellant in contempt and allowing him 30 days in which to purge himself of said contempt. The court did not err in awarding $200 in attorney fees for prosecuting the contempt citation. Code § 30-219.

Judgment affirmed.


All the Justices concur.